DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1-2, 6-7, 9 and 11-12 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Minoo et al. Pub. No. US 2017/0026646 A1, (Hereinafter “Minoo”)
 	Regarding Claim 1, Minoo discloses display apparatus comprising: 
a display (see fig.1: display 116); 
a receiver configured to receive data of main content from a content provider (see paragraph [0025]: encoder system 100 receives HDR and/or WCG video data from a video source 102.); and




	Regarding Claim 6, Minoo discloses the display apparatus according to claim 1, wherein the processor obtains the reference information from meta data that the content provider outputs (see paragraph [0025]).  

 	Regarding Claim 7, Minoo discloses the display apparatus according to claim 1, wherein it is determined that the sub content is involved in the image when an area ratio of the sub content to the image is greater than a threshold, and it is determined that the sub content is not involved in the image when the area ratio of the sub 40PS2017-0024/PCT content to the image is not greater than the threshold (see paragraph [0079]).    

	Regarding Claim 9, Minoo discloses the display apparatus according to claim 1, wherein the processor adjusts an applying rate of a first image process and a second image process step by step as time elapses, when the first image process is switched over to the second image process among the plurality of image processes (see paragraph [0075]).  

 	Regarding Claim 11, the claim is being analyzed with respect to claim 1.

	Regarding Claim 12, the claim is being analyzed with respect to claim 2.

Claim Rejections - 35 USC § 103
5.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction 
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 3-5, 8, 10 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Minoo et al. Pub. No. US 2017/0026646 A1, (Hereinafter “Minoo”) in view of DE HAAN, WO2016/074999, (Hereinafter “DE HAAN”)).
	Regarding Claim 3, Minoo discloses the display apparatus as discussed in the rejection of claim 1, 
	Minoo fails to disclose:
 	wherein the processor performs the image process based on an attribute of the display apparatus when the sub content is involved in the image, and performs the image process based on an 39PS2017-0024/PCT attribute of the main content when the sub content is not involved in the image.
 	 In analogous art, DE HAAN teaches:
	wherein the processor performs the image process based on an attribute of the display apparatus when the sub content is involved in the image, and performs the image process based on an 39PS2017-0024/PCT attribute of the main content when the sub content is not involved in the image (seepage 40, lines 20-27,  page 42, lines 7-15).  


 	Regarding Claim 4, Minoo in view of De HAAN discloses the display apparatus as discussed in the rejection of claim 3, DE HAAN further discloses wherein the processor performs the image process based on the attribute of the main content by changing pixel information of the image data into brightness information of the image data in accordance with settings individually provided corresponding to scenes of the main content (see page 47, lines 26-30).  

	Regarding Claim 5, Minoo in view of De HAAN discloses the display apparatus as discussed in the rejection of claim 3, DE HAAN further discloses wherein the processor performs the image process based on the attribute of the display apparatus by changing pixel information of the image data into brightness information of the image data in accordance with a supportable brightness range of the display apparatus (see page 42, lines 7-15).  

 	Regarding Claim 8, Minoo discloses the display apparatus as discussed in the rejection of claim 1, 
 	Minoo fails to disclose:
 	wherein the processor performs a first image process based on an attribute of the display apparatus among the plurality of image processes when the image involves the sub content, and maintains the first image process from a point in time when from a point in time when the image does not involve the sub content to a point in time when the scene of the main content is changed, and performs a second image process based on an attribute of the main content among the plurality of image processes from the scene changing point in time.  

	wherein the processor performs a first image process based on an attribute of the display apparatus among the plurality of image processes when the image involves the sub content, and maintains the first image process from a point in time when from a point in time when the image does not involve the sub content to a point in time when the scene of the main content is changed, and performs a second image process based on an attribute of the main content among the plurality of image processes from the scene changing point in time (see pages 42, lines 7-15).  

	Therefore, it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Minoo with the teaching as taught by DE HAAN in order provide improved rendering of images and video sequences comprising overlay on display with different dynamic images.
 	Regarding Claim 10, Minoo discloses the display apparatus as discussed in the rejection of claim 1, 
 	Minoo fails to disclose:
 	wherein the processor performs the image processes different according to an area where the sub content is displayed and an area where the sub content is not displayed within the image.  
	In analogous art, DE HAAN teaches:
	wherein the processor performs the image processes different according to an area where the sub content is displayed and an area where the sub content is not displayed within the image (see pages 12, line 9-page 13, line 6).  


	Regarding Claim 13, the claim is being analyzed with respect to claim 3.

	Regarding Claim 14, the claim is being analyzed with respect to claim 4.

	Regarding Claim 15, the claim is being analyzed with respect to claim 5.

Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALAZAR TILAHUN whose telephone number is (571)270-5712.  The examiner can normally be reached on Monday -Friday, From 9:00 AM-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571) 272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 




/ALAZAR TILAHUN/Examiner, Art Unit 2424